DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
Applicant’s amendments and arguments in the reply filed on September 06, 2022 are acknowledged and have been fully considered. Claims 1-10 and 12-17 are pending.  Claims 1-10 and 12-17 are under consideration in the instant office action. Claims 11 and 18-35 are canceled. Applicant’s claim amendments required a new ground of rejections. Therefore, this office action is made Final.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendment
Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Huron et al. (US 2006/0141009, previously provided) and Dixit et al. (US 2018/0169008, previously provided), and Holly (US Patent No. 4334339, newly provided).
Applicant Claims
Applicant claims a method of manufacturing a soft chew.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Huron et al. teach embodiments of the present invention provide novel compositions and processes for the delivery of an additive. In various embodiments, the additive is selected from the group consisting of a pharmaceutical, a nutraceutical, a vitamin, a mineral, and a filler. In a preferred embodiment, a soft chew of the present invention comprises a sugar component, a starch component, an oil component, and an additive component. In a more preferred embodiment, the composition further comprises a flavoring component. In a most preferred embodiment, the flavoring is chosen to improve the palatability of the soft chew (paragraph 12). In an embodiment, a composition of the present invention comprises a starch component, a sugar component, and an oil component. Generally, in various embodiments, the starch component comprises about 5 percent to about 60 percent of the soft chew, the sugar component comprises about 5 percent to about 75 percent of the soft chew, and the oil component comprises about 1 percent to about 40 percent of the soft chew. The percentages of the starch component, sugar component, and/or oil component may be varied depending upon the end use and desired consistency of the soft chew (paragraph 29). In an alternate embodiment, the starch component comprises about 15 percent to about 40 percent of the soft chew, the sugar component comprises about 15 percent to about 60 percent of the soft chew, and the oil component comprises about 5 percent to about 30 percent of the soft chew (paragraph 30). In an alternate embodiment, the starch component comprises about 25 percent to about 35 percent of the soft chew, the sugar component comprises about 25 percent to about 50 percent of the soft chew, and the oil component comprises about 7 percent to about 15 percent of the soft chew (paragraph 31). The starch component may comprise starch from any source and may act as a binder in the soft chew. In an embodiment, the starch component is derivatized and/or pregelatinized. In a preferred embodiment, the starch component is highly derivatized. Some starches that can serve as a base starch for derivatization include regular corn, waxy corn, potato, tapioca, rice, etc. Suitable types of derivatizing agents for the starch include, but are not limited to, ethylene oxide, propylene oxide, acetic anhydride, and succinic anhydride, and other food approved esters or ethers, introducing such chemicals alone or in combination with one another (paragraph 32). The sugar component may act as a sweetener and may comprise sugars including, but not limited to, white sugar, corn syrup, sorbitol (solution), maltitol (syrup), oligosaccharide, isomaltooligosaccharide, fructose, lactose, glucose, lycasin, xylitol, lactitol, erythritol, mannitol, isomaltose, polydextrose, raffinose, dextrin, galactose, sucrose, invert sugar, honey, molasses, polyhydric alcohols and other similar saccharides oligomers and polymers and mixture thereof. In addition, artificial sweeteners such as saccharine, aspartame and other dipeptide sweeteners may be present and sugarless can include solid polyols such as Sorbitol, Mannitol and Xylitol. Examples of various well established sources of a portion of these sugars are, corn syrup solids, malt syrup, hydrolyzed corn starch, hydrol (syrup from glucose manufacturing operations), raw and refined cane and beet sugars, and the like (paragraph 35). The oil component may act as a humectant and may comprise more than one oil including, but not limited to, fat or fats, both natural and synthetic. Oil employed as an ingredient in the soft chew may be a saturated or unsaturated liquid fatty acid, its glyceride derivatives or fatty acid derivatives of plant or animal origin or a mixture thereof. A source for typical animal fats or oils are fish oil, chicken fat, tallow, choice white grease, prime steam lard and mixtures thereof. However, other animal fats are also suitable for use in the soft chew. Suitable sources for vegetable fats or oils can be derived palm oil, palm hydrogenated oil, corn germ hydrogenated oil, castor hydrogenated oil, cotton-seed oil, soybean oil, olive oil, peanut oil, palm olein oil, Cacao fat, margarine, butter, shortening and palm stearin oil, and mixtures thereof. Additionally, a mixture of animal or vegetable oils or fats is suitable for use in the matrix (paragraph 36). Various other embodiments further comprise a flavoring component. Such flavoring component, in an embodiment, is to improve and/or change the palatability of the soft chew. Any flavoring in the flavoring component may be used. Examples of suitable flavor for the flavoring component includes, but is not limited to, strawberry flavor, tutti fruity flavor, orange flavor, banana flavor, mint flavor, and an apple-molasses. A suitable source for an apple-molasses flavoring component is Pharma Chemie, 1877 Midland Street, P.O. Box 326, Syracuse, Neb. 68446-0326, under a product name of Sweet-Apple Molasses Flavoring, Product Code PC-0555. In various embodiments, other flavorings for the flavoring component may be used, such as fruit, meat (including, but not limited to pork, beef, chicken, fish, poultry, and the like), vegetable, cheese, cheese-bacon and/or artificial flavorings. In preferred embodiments utilizing a flavoring component, the flavoring component is chosen to enhance the palatability of the composition. A preferred meat flavoring is commercially available at Pharma Chemie as Artificial beef flavor product code PC-0125. A flavoring component is typically chosen based upon consideration related to the organism that will be ingesting the soft chew. For example, a horse may prefer an apple flavoring component, while a dog may prefer a meat flavoring component (paragraphs 37-38). Various embodiments further comprise a stabilizer and/or lubricating component. In an embodiment, suitable stabilizer components are Magnesium Stearate, citric acid, sodium citrate, and/or the like. However, stabilizer components are common in the art and any suitable one or mixture of more than one may be used. In an embodiment, a stabilizer component comprises about 0.0 percent to about 3.0 percent of the soft chew. In an alternate embodiment, a stabilizer component comprises about 0.5 percent to about 1.5 percent of the soft chew (paragraph 39). Various embodiments further comprise an emulsifier component. A suitable emulsifier component is a glycerin, glycerin fatty acid ester, sorbitan monostearate, sucrose fatty acid ester, lecithin, polyethylene glycol, mixtures thereof, and the like. However, emulsifier components are well-known in the art field and any emulsifier component may be used. Generally, the amount of emulsifier component added may affect the stickiness of the soft chew. The greater the concentration of glycerin, the stickier the soft chew. In an embodiment, an emulsifier component comprises about 0.0 percent to about 40 percent of the soft chew. In an alternate embodiment, an emulsifier component comprises about 5.0 percent to about 30 percent of the soft chew. In an alternate embodiment, an emulsifier component comprises about 10 percent to about 20 percent of the soft chew (paragraph 40). In various embodiments, an additive component is added to the composition. The additive component is selected from the group consisting of a pharmaceutical, a nutraceutical, a vitamin, a mineral and/or a filler that can be orally administered. In this regard, an additive component may be an active ingredient or an inactive ingredient (paragraph 42). Exemplary pharmaceuticals include, but are not limited to, ivermectin, fenbendazole, piperazine, magnesium hydroxide, stranozole, furosemide, penicillin, amoxicillin, prednisolone, methylprednisolone, acepromazine, aspirin, PROZAC, ZANTACS, BENADRYL, praziquantel, pyrantel, HOE 12073, Sumitomo Chemicals-1638, Nitenpyram, spinosad and omyprazole (paragraph 43). Exemplary nutraceuticals, vitamins, minerals, and the like include, but are not limited to, vitamins such as vitamin A, vitamin B.sub.1, vitamin B.sub.2, vitamin B.sub.6, vitamin B.sub.12, vitamin C, vitamin D, vitamin E, vitamin K, nicotinamide, folic acid, calcium pantothenate, biotin and mixtures thereof; mineral supplements such as calcium, calcium carbonate, calcium phosphate, magnesium, magnesium carbonate, magnesium glycerophosphate, manganese, potassium, lecithin, iron, copper, zinc, phosphorus, hippophae rhamnoides ext., pollen, Garcinia, Echinaceae, ginsenoside ext., Ginkgo biloba ext., blueberry, hawthorn ext., acanthopanax ext., aloe ext., Cardus marianus ext., chromium picolinate, potassium gluconate and methionine amino acid, iron, copper, zinc, and mixtures thereof (paragraph 46). Exemplary fillers include, but are not limited to, a carbohydrate source, a protein source, antioxidants, such as Tenox 8, gum, colorants, dyes, pigments, and the like. Generally, any ingredient may be used as a filler. In preferred embodiments, the filler is chosen so as not to adversely affect the palatability of the soft chew (paragraph 47). An embodiment of a process for forming a soft chew of the present invention comprises the steps of: mixing a starch component, a sugar component, an oil component, and an additive component; optionally heating at least a portion of the components; and, forming embodiments of the soft chew (paragraphs 48-49). If an additive is present in the embodiment of the soft chew, the additive component may be mixed along with the other components or at a later step and/or time in the process. In an alternate embodiment, the components are mixed completely to produce a mixed dough. In a most preferred embodiment, the dough is mixed until there is a uniform dispersal of the components in the dough (paragraph 51). In a further embodiment, the process further comprises mixing an emulsifier component. The emulsifier component may be chosen to act as a humectant and/or a forming agent. In an embodiment, a forming agent of choice is polyethylene glycol (PEG). Moreover, depending upon the desired consistency of the soft chew, different molecular weight PEG may be. utilized. In an embodiment, PEG 3350 is utilized. However, the PEG chosen is a matter of choice and the molecular weight may be higher or lower than 3350 (paragraph 52). Embodiments of processes of the present invention may further comprise mixing a stabilizer component, a flavoring component, and/or a filler component (paragraph 53). In an embodiment, the dry components are mixed and the liquid components are mixed separately. In an embodiment, the oil component and the emulsifier component are heated when mixing and added, at sufficient temperature, to the dry components. The liquid and dry components are then mixed together until a desired dough is obtained. However, the process by which the components are mixed and/or heated into a dough may be varied. Moreover, the degree of mixing may be varied, such that, in various embodiments, the dough is not uniformly mixed and remains striated. Likewise, various embodiments of dough of the present invention have discrete zones and/or layers (paragraph 54). Huron et al. teach equine soft chew with ivermectin 

    PNG
    media_image1.png
    229
    300
    media_image1.png
    Greyscale

The process used for mixing the components was as follows: 
1. All the components were weighed.
2. All the dry components, beginning with the Sweet Apple & Molasses Flavor, then the corn starch, then the sucrose, and then the magnesium stearate were mixed in a 20 quart Hobart mixer at speed 1 for about 1 minute, to produce a uniform blend.
3. The liquid components, beginning with the soybean oil, then the glycerin, and then the tenox 8 were mixed in a steel beaker with a spatula.
4. The polyethylene glycol was then heated to 60 °C in a stainless steel beaker to form a liquid.
5. The liquid from step 3 was then added to the Hobart mixer and mixed for 5 minutes to produce a wet granulation mix.
6. The melted PEG, from step 4 was then added to the Hobart mixer and mixed for 15 minutes to produce a wet granulation mix.
7. The wet granulation mix was then added to a Formax F6 machine to produce soft chews of the present invention.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Huron et al. do not specifically teach cooling the smooth dough to between 30 °C and 40 °C. This deficiency is cured by the teachings of Dixit et al.
Dixit et al. teach a product and process of manufacturing an edible soft-chewable dosage form for the delivery of pharmaceutically active ingredients or nutritional agents orally to an animal or human subject, by forming a granulated soft-chew mass by appropriate mixing and sifting steps, and forming tablets with a compression press (see abstract). In an embodiment, this invention provides a process for the manufacture of an edible compressed soft-chew tablet or semi plastic oral unit dosage form employing the steps of (a) mixing at least one active ingredient with at least one dry or liquid component to form a liquid premix; (b) blending dry ingredients having at least one of each of a bulking agent, a lipid, a flavoring agent, a disintegrating agent, a binding agent, a surfactant, a preservative, a lubricating agent, and an anti-sticking to form a uniform dry ingredient mixture; (c) blending the premix and the uniform dry ingredient mixture to form a granulated compacted soft-chew mass; (d) sifting the granulated compacted soft-chew mass through at least one sifting screen to form uniform granules of the soft-chew mass; and (d) adding a lubricant or anti sticking agent to the uniform granules of the soft-chew mass and compressing the resulting mixture in a tablet press to from soft-chew tablets (see paragraph 35). In an embodiment, two or more mixtures are prepared in the inventive process. A first mixture is a premix containing the active ingredient, and a second mixture is a blend of dry ingredients. The premix and dry ingredient blend may be blended together to form a soft-chew mass (paragraph 37). In one embodiment, the composition of the soft-chewable dosage form, is provided with a binding agent. The binding agent may be polyethylene glycol. The polyethylene glycol may be admixed to dry ingredients for mixing. The polyethylene glycol may be melted and added to at least one other dry ingredient and mixed to form the uniform dry ingredient mixture (paragraph 53). In an embodiment, a granulated compacted soft-chew mass is formed, and the mass is dried by equipment using direct or indirect conduction heat applied to a static solid bed, a moving solid bed, or a fluidized solid bed. The granulated mass may be dried at room temperature, for example about 25 °C ± 10 °C. Alternatively, the granulated mass may be dried at a controlled temperature of about 50 °C or less (see paragraph 70).
Huron et al. do not specifically teach the dough is produced by molding, extrusion or forming a sheet of the dough followed by cutting. This deficiency is cured by the teachings of Holly.
Holly teaches a method and apparatus is provided for molding a patty of plastic food material wherein pressurized food material is supplied to a mold opening in a mold plate with a movable mold insert partially projecting into the mold opening. Relative movement is then effected between the mold opening and the insert so that the insert is effectively retracted from the mold opening thereby permitting expansion of the food material in the mold opening to provide a less dense patty of food material. Holly teaches an apparatus for molding a patty of plastic food material, such as ground meat and the like, said apparatus comprising:
a bottom support plate;
a mold insert slidably disposed on said bottom plate;
a mold plate slidably disposed on said bottom plate for reciprocal movement between a retracted mold filling position and an extended molded patty ejecting position, said mold plate defining a mold opening and an insert receiving cavity, said insert receiving cavity communicating on one end with said mold opening, said mold plate further including first and second spaced apart engaging means for engaging portions of said insert, said first engaging means engaging a portion of said insert when said mold plate is in said mold filling position whereby a portion of said insert extends into said mold opening to occupy a predetermined volume thereof, said second engaging means spaced from said first engaging means by a predetermined distance to engage a portion of said insert after said mold plate has been moved from said mold filling position in a direction towards said patty ejecting position by an amount equal to said predetermined distance;
fill means overlying said mold plate for discharging pressurized food material into said mold opening when said mold plate is in said mold filling position, said fill means being positioned relative to said mold plate for blocking said mold opening when said mold plate is moved away from said mold filling position; and
means for reciprocating said mold plate between said mold filling position and said patty ejecting position whereby, when said mold plate is in said mold filling position, said food material is forced under pressure into said mold opening and compressed to a predetermined amount and whereby, when said mold plate is moved to said patty ejecting position, the amount of volume in said mold opening occupied by said insert is reduced compared to the amount of volume occupied by said insert when said mold plate is in said mold filling position thereby decreasing the pressure within said mold opening and permitting expansion of said food material in said mold opening.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Huron et al. by cooling the soft dough between 30 °C and 40 °C because Dixit et al. teach in a similar process of preparing soft chew specifically drying which the examiner interprets entailing cooling in a temperature that overlaps with the claimed cooling range. One of ordinary skill in the art would have been motivated to do so because Dixit et al. teach a product and process of manufacturing an edible soft-chewable dosage form for the delivery of pharmaceutically active ingredients or nutritional agents orally to an animal or human subject, by forming a granulated soft-chew mass by appropriate mixing and sifting steps, and forming tablets with a compression press (see abstract). In an embodiment, this invention provides a process for the manufacture of an edible compressed soft-chew tablet or semi plastic oral unit dosage form employing the steps of (a) mixing at least one active ingredient with at least one dry or liquid component to form a liquid premix; (b) blending dry ingredients having at least one of each of a bulking agent, a lipid, a flavoring agent, a disintegrating agent, a binding agent, a surfactant, a preservative, a lubricating agent, and an anti-sticking to form a uniform dry ingredient mixture; (c) blending the premix and the uniform dry ingredient mixture to form a granulated compacted soft-chew mass; (d) sifting the granulated compacted soft-chew mass through at least one sifting screen to form uniform granules of the soft-chew mass; and (d) adding a lubricant or anti sticking agent to the uniform granules of the soft-chew mass and compressing the resulting mixture in a tablet press to from soft-chew tablets (see paragraph 35). In an embodiment, two or more mixtures are prepared in the inventive process. A first mixture is a premix containing the active ingredient, and a second mixture is a blend of dry ingredients. The premix and dry ingredient blend may be blended together to form a soft-chew mass (paragraph 37). In one embodiment, the composition of the soft-chewable dosage form, is provided with a binding agent. The binding agent may be polyethylene glycol. The polyethylene glycol may be admixed to dry ingredients for mixing. The polyethylene glycol may be melted and added to at least one other dry ingredient and mixed to form the uniform dry ingredient mixture (paragraph 53). In an embodiment, a granulated compacted soft-chew mass is formed, and the mass is dried by equipment using direct or indirect conduction heat applied to a static solid bed, a moving solid bed, or a fluidized solid bed. The granulated mass may be dried at room temperature, for example about 25 °C ± 10 °C. Alternatively, the granulated mass may be dried at a controlled temperature of about 50 °C or less (see paragraph 70). The cooling will help solidify the granules or the soft dough. The examiner reminds Applicant that selection of any order of mixing ingredients is prima facie obvious Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the case where the claimed ranges for amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, a prima facie case of obviousness exists because differences in concentration and temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)).  One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Huron et al. and Dixit et al. because both references teach similar processes of preparing soft chew compositions.

It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to modify the teachings of Huron et al. by making the dough by molding because Holly teaches a method and apparatus is provided for molding a patty of plastic food material wherein pressurized food material is supplied to a mold opening in a mold plate with a movable mold insert partially projecting into the mold opening. Relative movement is then effected between the mold opening and the insert so that the insert is effectively retracted from the mold opening thereby permitting expansion of the food material in the mold opening to provide a less dense patty of food material. Holly teaches an apparatus for molding a patty of plastic food material, such as ground meat and the like, said apparatus comprising:
a bottom support plate;
a mold insert slidably disposed on said bottom plate;
a mold plate slidably disposed on said bottom plate for reciprocal movement between a retracted mold filling position and an extended molded patty ejecting position, said mold plate defining a mold opening and an insert receiving cavity, said insert receiving cavity communicating on one end with said mold opening, said mold plate further including first and second spaced apart engaging means for engaging portions of said insert, said first engaging means engaging a portion of said insert when said mold plate is in said mold filling position whereby a portion of said insert extends into said mold opening to occupy a predetermined volume thereof, said second engaging means spaced from said first engaging means by a predetermined distance to engage a portion of said insert after said mold plate has been moved from said mold filling position in a direction towards said patty ejecting position by an amount equal to said predetermined distance;
fill means overlying said mold plate for discharging pressurized food material into said mold opening when said mold plate is in said mold filling position, said fill means being positioned relative to said mold plate for blocking said mold opening when said mold plate is moved away from said mold filling position; and
means for reciprocating said mold plate between said mold filling position and said patty ejecting position whereby.
One of ordinary skill in the art would have been motivated to do so because Holly teaches that when said mold plate is in said mold filling position, said food material is forced under pressure into said mold opening and compressed to a predetermined amount and whereby, when said mold plate is moved to said patty ejecting position, the amount of volume in said mold opening occupied by said insert is reduced compared to the amount of volume occupied by said insert when said mold plate is in said mold filling position thereby decreasing the pressure within said mold opening and permitting expansion of said food material in said mold opening. Holly teaches molding and compression can be used together. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Huron et al. and Holly because both references teach similar processes utilizing compressions.


In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Conclusions
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619